PER CURIAM.
The plaintiff, Lisa I. Swenski, brought this 42 U.S.C. § 1983 action against numerous individual health care providers and two Cleveland-area hospitals for alleged deprivation of her statutory and constitutional rights dining a civil commitment. The district court granted the defendants’ motions to dismiss under Fed. R.Civ.P. 12(b)(6). On appeal, Swenski challenges the district court’s determination that the private defendants were not state actors for purposes of § 1983 and that Dr. Luna, a state employee, was entitled to qualified immunity. Swenski also contends that the district court should have permitted limited discovery before granting the motions to dismiss, although she concedes that she should have moved *434to amend her pro se complaint in a timely fashion, in order to salvage her case.
Having had the benefit of oral argument, and having studied the record on appeal and the briefs of the parties, we are not persuaded that the district court abused its discretion in cutting off discovery in this case, nor that the court erred in dismissing the complaint. Because the reasons why judgment should be entered for the defendants have been fully articulated by the district court, the issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM the judgment of the district court upon the reasoning set out by that court in its memorandum opinion issued February 1, 2000, and entered February 3, 2000.